Name: Commission Regulation (EC) No 2948/94 of 2 December 1994 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh lemons originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/64 Official Journal of the European Communities 3 . 12. 94 COMMISSION REGULATION (EC) No 2948/94 of 2 December 1994 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh lemons originating in Turkey lation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 (1 ) of Regulation (EEC) No 1035/72 are there ­ fore fulfilled and the countervailing charge on imports of these products originating in Turkey can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2753/94 (2), and in parti ­ cular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 2886/94 (3) introduced a countervailing charge on fresh lemons origi ­ nating in Turkey and suspended the preferential customs duty on imports of these products ; Whereas the present trend of prices for Turkish products on the representative markets referred to in Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 249/93 (*), recorded or calculated in accordance with the provisions of Article 5 of that Regu ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2886/94 is hereby repealed. Article 2 This Regulation shall enter into force on 3 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1994. For the Commission Rene STEICHEN Member of the Commission ( ¢) OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 292, 12. 11 . 1994, p. 3 . (3) OJ No L 304, 29. 11 . 1994, p. 28 . (4) OJ No L 220, 10. 8 . 1974, p. 20. n OJ No L 28, 5. 2. 1993, p. 45.